                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


IN RE: WESTERN STATES                             )       MDL DOCKET NO. 1566
WHOLESALE NATURAL GAS                             )
ANTITRUST LITIGATION.                             )       Base Case File No.
                                                  )       2:03-CV-S-1431-RCJ-BNW
____________________________                      )
                                                  )
THIS DOCUMENT RELATES TO:                         )
                                                  )
Arandell Corporation., et al.                     )       2:07-CV-01019-RCJ-BNW
v. Xcel Energy Inc., et al.                       )
                                                  )
                                                  )
NewPage Wisconsin System, Inc.                    )       2:09-CV-00915-RCJ-BNW
v. CMS Energy Resource Management                 )
Company, et al.                                   )


 ORDER AWARDING ATTORNEYS’ FEES, REIMBURSEMENT OF WISCONSIN
                   EXPENSES, AND INCENTIVE AWARDS
__________________________________________________________________________

         The Court, having considered the Wisconsin Plaintiffs’ Unopposed Motion for an

 Award of Attorneys’ Fees, Reimbursement of Expenses, and Incentive Awards and supporting

 papers (the “Motion”), and the complete record and files in the above-referenced matters; and

 good cause appearing, hereby ORDERS:

         1.     The Motion requests (1) reimbursement of $1,686,682.75 of out-of-pocket

 expenses incurred through December 31, 20181; (2) an award of attorneys’ fees of 33.09% of

 the Settlement Fund (comprised of the Settling Defendants’ settlement payments of

 $29,250,000); (3) and incentive awards to each of the named Wisconsin Plaintiffs appointed as

 class representatives for settlement purposes (“Wisconsin Settlement Class Representatives”).


        1
          Representing 50% of expenses incurred through August 31, 2016, and expenses from September 1, 2016,
through December 31, 2018.
         2.      The Court finds that the amount of fees requested is fair and reasonable

under the percentage-of-recovery method.

         3.      The attorneys’ fees requested were entirely contingent upon success.

Wisconsin Counsel2 risked great time and effort and advanced substantial costs and

expenses with no ultimate guarantee of compensation.

         4.      The Class Notice, sent to 1,145 prospective W i s c o n s i n Settlement

Class Members, and the Publication Notice, informed potential W i s c o n s i n Settlement

Class Members that Wisconsin Plaintiffs’ Counsel would be seeking fees in the

amount of 35% of the Settlement Fund remaining after reimbursement of costs and

expenses, reimbursement of costs and expenses, and incentive awards for the named

W i s c o n s in Plaintiffs in the actions listed on this Order. The Court has been informed

that no objections were received from the W i s c o n s i n Settlement Class to the

interim fee request, reimbursement of expenses, and payment of incentive awards.

         5.      The Court has considered the Motion and papers filed in support thereof.

Based upon these and other matters on record filed in this action, the Court finds that the

fee requested is reasonable and proper, and that the costs and expenses incurred by

Wisconsin Plaintiffs’ counsel were necessary, reasonable, and proper.

         6.      The Court finds that reimbursements of $1,686,682.75, which represents

50% of expenses incurred through August 31, 2016, and expenses from September 1, 2016,

through December 31, 2018, are fair, reasonable, and proper.




     2
         Wisconsin Counsel refers to Kohner Mann & Kailas, S.C., and Polsinelli PC.

                                                    2
        7.     The Court finds that an attorney-fee award of 33.09% of the Settlement

 Fund (net of expenses) to Wisconsin Plaintiffs’ Counsel is fair, reasonable, and proper.

       8.      The Court further finds that distributing incentive awards as detailed below

to each of the Settlement Class Representatives is fair, reasonable, and proper.

        THEREFORE, IT IS HEREBY ORDERED:

       A.       Wisconsin Plaintiffs’ Counsel shall be reimbursed for expenses in the

                amounts of $1,686,682.75.

       B.       Wisconsin Plaintiffs’ Counsel are awarded attorneys’ fees in the amount of

$9,679,661.04 (33.09% of the $29,250,000 Wisconsin Settlement Fund, net of expenses).

       C.      The attorneys’ fees awarded and the amount in reimbursement of litigation

costs and expenses shall be paid from the Wisconsin Settlement Fund.

       D.      Wisconsin Plaintiffs’ Counsel are authorized to and shall pay, or direct

payment of, to the following seven Wisconsin Settlement Class Representatives:

              1)     Arandell Corporation, $75,000;

              2)     Merrick’s, Inc., $ 75,000;

              3)     Sargento Foods, Inc., $ 75,000;

              4)     ATI Ladish LLC (f/k/a Ladish Co., Inc.), $75,000;

              5)     Carthage College, $75,000;

              6)     Briggs & Stratton Corporation, $75,000; and

              7)     Verso Minnesota Wisconsin LLC (f/k/a NewPage Wisconsin System

                     Inc.), $ 75,000.




                                                  3
These Wisconsin incentive awards shall be drawn from the funds after reimbursement of

expenses and payment of attorney fees, as detailed above.

       G.       The Court retains jurisdiction over the matters that are the subject of this

Order until after full disbursement of the Wisconsin Settlement Fund, and/or as

necessary to effectuate the terms of the Wisconsin Settlement Agreements relating to

attorneys’ fees and incentive awards.

       H.       This Order shall be entered pursuant to Rule 54(b) of the Federal Rules of

Civil Procedure, as the Court finds that there is no just reason for delay.

       Dated this _____
                  5th day of August, 2019



                                                   _____________________________________
                                                   Hon. Robert C. Jones
                                                   United States District Judge




                                               4
